Citation Nr: 1023171	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1947 to April 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO originally denied the Veteran's service connection 
claim, as reflected in August 1980 rating decision, because 
the evidence failed to show that the Veteran developed a 
chronic back disability that was related to service.  

2.  In a decision issued in March 2006, the RO declined to 
reopen the Veteran's lower back disorder service connection 
claim.  Following receipt of notification of this 
determination, the Veteran did not perfect a timely appeal, 
and the decision became final.

3.  The evidence received since the issuance of the March 
2006 rating decision includes a medical opinion relating his 
current lower back disorder to an in-service injury.

4.  The Veteran's service treatment records reflect that he 
sustained a back injury in service and received related 
hospital care.

5.  The Veteran reports continuity of back symptomatology 
since service, and a VA medical opinion relates the Veteran's 
current lower back disability to his documented in-service 
back injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
lower back disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  

2.  The criteria for service connection for a lower back 
disorder have been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to the reopening of the Veteran's claim 
for a lower back disorder, as well as the underlying merits 
of that claim, the Board is granting the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further considered.

New and Material Evidence

Although the RO determined in its September 2008 statement of 
the case that new and material evidence had been presented to 
reopen the Veteran's lower back disorder service connection, 
that decision is not binding on the Board.  The Board also 
must make this threshold preliminary determination, before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the claim on the underlying 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted). 

The RO originally denied the Veteran's service connection 
claim, as reflected in August 1980 rating decision, because 
the evidence failed to show that the Veteran developed a 
chronic back disability that was related to service.  In a 
rating decision issued in March 2006, the RO declined to 
reopen the Veteran's lower back disorder service connection 
claim (then referred to as contusion of the sacrum, claimed 
as a back condition).  The Veteran did not timely perfect an 
appeal of this decision.  Therefore, the denial is final and 
binding on him based on the evidence then of record.  38 
C.F.R. § 20.1103.  

This, in turn, means there must be new and material evidence 
since that final and binding decision to reopen this claim 
and warrant further consideration of the claim on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As already explained, the Board must determine whether new 
and material evidence has been submitted since the last 
denial, before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

The Veteran filed the petition to reopen his claim in 
February 2007.  So under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible.").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The RO originally denied the Veteran's service connection 
claim, as reflected in August 1980 rating decision, because 
the evidence failed to show that the Veteran developed a 
chronic back disability that was related to service.  The RO 
last declined to reopen the Veteran's claim in March 2006 
after concluding that the medical evidence of record still 
failed to link any currently diagnosed back condition related 
to service.  Evidence received since the March 2006 rating 
decision includes the Veteran's VA treatment records, which 
reflect a currently diagnosed lower back disorder, and two VA 
medical opinions (an August 2008 VA medical opinion offered 
in conjunction with the Veteran's VA spinal examination and 
an April 2010 VA medical opinion offered by the Veteran's 
treating primary care physician), both of which address the 
etiology of the Veteran's lower back disorder.  

Presuming the newly submitted evidence to be credible, the 
April 2010 VA physician's opinion relates the Veteran's 
current lower back disorder to a lower back injury sustained 
in service.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (evidence is presumed credible for the limited purpose 
of determining its materiality).  This VA medical opinion, 
coupled with the Veteran's currently diagnosed lower back 
disorder and reported continuity of symptomatology since 
service, suggest a link between the Veteran's in-service 
lower back injury and current disability.  Therefore, the 
Board finds that this evidence is both new and material, as 
it relates to an unestablished fact necessary to substantiate 
the Veteran's claim, and is therefore sufficient to reopen 
the claim.

Reopened Service Connection Claim

As referenced above, the Veteran contends that his currently-
diagnosed lower back disorder is related to an in-service 
injury, namely a back injury sustained when he was struck by 
a cable roll.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that in April 
1949, the Veteran was struck in the back of his pelvis by a 
spool of cable and thereafter experienced back pain which 
increased when he placed pressure on his right leg.  On 
physical examination, muscle spasm of the back and tenderness 
of the right border of the sacro-coccygeal joint were noted, 
and the Veteran was prescribed bed rest.  The Veteran was 
thereafter transferred to the United States Naval Hospital in 
San Diego, California, for further treatment, and the Veteran 
was eventually discharged in June 1949 and returned to duty, 
at which time a diagnosis of a sacral contusion was noted.  
The Veteran has also submitted pictures reportedly of himself 
on crutches during his hospital convalescence.  The Veteran's 
separation physical examination report notes no spinal or 
musculoskeletal abnormalities.

The Veteran's post-service treatment records reflect a 
diagnosis of lumbar spine arthritis in July 1979, and the 
Veteran's currently diagnosed lumbar spine arthritis is noted 
in his August 2008 VA spinal examination report.  During this 
August 2008 VA examination, the examiner conducted a physical 
examination of the Veteran and reportedly reviewed the 
Veteran's claims file.  Thereafter, the examiner diagnosed 
the Veteran with spinal degenerative joint disease, 
degenerative disc disease, and spinal stenosis.  However, the 
examiner opined that the Veteran's lower back disorder was 
less likely than not related to his in-service sacral 
contusion, citing his medical expertise as an orthopedic 
surgeon and the Veteran's medical history as reflected in his 
VA treatment record in support of his opinion.  Notably, the 
medical history cited by the examiner notes no lower back 
treatment prior to 2004.

In a statement dated in April 2010, the Veteran's VA primary 
care physician opined that the Veteran's current lower back 
disorder is caused by or the result of the Veteran's injury 
to his lower spine/pelvis by a spool of cable in 1949.  In 
support of this opinion, the physician cited the Veteran's 
in-service documentation of treatment for a lower back/pelvis 
injury.

In submitted statements, the Veteran asserts that he has 
experienced the symptoms of his service-related lower back 
disorder for many years and has been prescribed many 
ambulatory devices over the years to treat his lower back 
disorder.  

After reviewing all of the evidence of record, the Board 
concludes that service connection for a lower back disorder 
is warranted.  The Veteran's in-service back injury and 
related month-long hospital treatment are well-documented in 
his service treatment records, and the Veteran's post-service 
treatment records note that the Veteran had developed 
arthritis of the lumbar spine by 1979.  Furthermore, the 
Veteran reports chronicity of his lower back symptomatology 
since service, and the Board notes that the Veteran is 
competent to report both the onset of his back pain and its 
continuity since service.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required).  Furthermore, the Board 
finds the Veteran's reports to be credible, as they have 
remained consistent since the Veteran initially sought 
service connection for a lower back disorder in 1980.

With regard to the two VA medical opinions of record 
addressing the etiology of the Veteran's currently diagnosed 
lumbar spine arthritis, the Board finds that the probative 
value of the opinions is in relative equipoise.  Both the VA 
examiner and the Veteran's treating VA physician presumably 
examined the Veteran (the Board presumes that the Veteran's 
treating primary care physician has examined the Veteran's 
back when providing routine care), and both reference the 
Veteran's in-service lower back injury.  However, the Board 
notes that the VA examiner's rationale was predicated in part 
on the Veteran's medical history, which erroneously cites the 
first lower back treatment of record to be in 2004.  As noted 
above, the Veteran's claims file reflects a finding of lumbar 
spine arthritis in 1979.  Accordingly, the Board finds that 
the April 2010 VA physician's opinion affirmatively relating 
the Veteran's lower back disability to service should be 
given more probative weight, as it is more consistent with 
the evidence of record reflecting a prolonged hospital stay 
related to the Veteran's in-service back injury and arthritis 
of the lumbar spine noted as early as 1979.  

Therefore, given the evidence of a documented in-service 
lower back injury and related hospitalization, the Veteran's 
reports of continuity of symptomatology since service, and 
the more probative VA medical opinion affirmatively relating 
the Veteran's lower back disorder to service, the Board 
concludes that a basis for granting service connection for a 
lower back disorder has been presented, and the Veteran's 
appeal is granted.  







	
(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been presented, the 
Veteran's service connection claim for a lower back disorder 
is reopened.

Service connection for a lower back disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


